PER CURIAM.
Upon this day the court considers the petition of Mayfield Building Corporation, a corporation, presented for filing herewith, and the assignment of errors therewith; and, upon a consideration thereof, it is ordered that said petition and said assignment of errors be filed herein, and it is further ordered that said Mayfield Building Corporation, a corporation, be allowed an appeal herein from the order entered by the District Court of the United States for the Northern District of Illinois, Eastern Division, on the 8th day of October, A. D. 1934, in the cause entitled “In the matter of May-field Building Corporation, a Corporation, Debtor. In proceedings for relief of debtor under section 77B of Bankruptcy Act [11 USCA § 207],” bearing the general No. 56507 in bankruptcy of said District Court.
And this cause is now docketed in this court, and the appellee herein, Cyrus F. Campe, as successor in trust under the trust deed filed for record in the office of the recorder of deeds of Cook county, 111., as document No. 10066547, now appears herein, by Crowe, Gorman & Savage, his attorneys, and thereupon it is stipulated by and between the appellant herein and the appellee heroin, by their respective attorneys herein, that the best interests of both said parties will be served by the immediate reversal of said order of said District Court and a remandment of this cause to said court, with directions to said District Court to permit said appellee to urge and assert, in any further pleading to be filed by him in said District Court, all of the defenses heretofore asserted by said appellee to said proceeding of the appellant in said District Court; the said reversal of said order not to be considered as an adjudication of any of the assignments of error herein and the said stipulation not to be considered as an admission by the appellant of the validity or propriety of any of the said defenses heretofore asserted by said appellee to said proceeding in said District Court.
It is therefore ordered, upon a consideration of the said stipulation, that the order entered by said District Court of the United States, for the Northern District of Illinois, Eastern Division, on the 8th day of October, A. D. 1934, in the cause entitled “In the matter of Mayfield Building Corporation, a Corporation, Debtor. In proceedings for relief under section 77B of Bankruptcy Act [11 USCA § 207],” bearing the general No. 56507 in bankruptcy of said District Court, *1006be, and it is hereby, reversed and set aside, and this cause is hereby remanded to said District Court, with directions to permit the appellee herein, Cyrus F. Campe, as successor in trust under the trust deed filed for record in the office of the recorder of deeds of Cook County, Illinois, as document No. 10066547, to urge and assert, in any further pleading or pleadings to be filed by him in said District Court, all of the defenses heretofore asserted by said appellee to the said proceeding instituted by the appellant in said District Court, together with such further defenses as said appellee may desire to urge and assert; the foregoing oi’der of reversal and remandment not to serve as an adjudication of the propriety of any of the assignments of error herein, or of the validity and propriety of any of the defenses heretofore urged by the said appellee to the said proceedings in said District Court. Each party shall pay half the costs of the appeal.
It is further ordered that the mandate issue herein forthwith, in conformity with the foregoing order of reversal and remandment.